OPINION. Raum, Judge: This case presents solely an issue of fact, which the Court determined at the conclusion of the trial and announced at that time. Both sides were in agreement that if petitioner’s trips to New York were taken primarily for medical purposes the controverted expenses are deductible. We heard the evidence and were fully satisfied that petitioner’s sole purpose in making the trips was to consult Dr. Greenwald professionally. He had confidence in Dr. Greenwald, and we know of no rule of law that would require him to seek out another physician in Los Angeles as a substitute for Dr. Greenwald. His trips to New York were made with the bona fide intention of obtaining the professional services of Dr. Greenwald. The expenses in controversy are deductible. Decision will be entered, for the 'petitioner.